Exhibit 10(EE)
PLAN OF CONVERSION
OF
SHEBOYGAN FALLS MUTUAL INSURANCE COMPANY
Under Section 4m of Chapter 611.76 of the Wisconsin Statutes
ARTICLE I
DEFINITIONS
     As used in this Plan of Conversion, the following terms have the following
meanings:
     “Acquisition” means the acquisition of all of the capital stock of SFS by
DGI.
     “Adoption Date” means October 14, 2008, the date on which the Board
approved and adopted this Plan.
     “Application” has the meaning specified in Section 3(a) of Chapter 611.76
of the Wisconsin Statutes.
     “Appraisal Committee” means Randy Blumer, Brian J. Hogan and Richard J.
Kreintz, the three persons appointed by the Commissioner pursuant to Section
3(c) of Chapter 611.76 of the Wisconsin Statutes to determine the value of SFM
as of the Effective Date of the Conversion.
     “Board” means the Board of Directors of SFM.
     “Certificate of Authority” means the certificate of authority to engage in
the insurance business to be issued to SFS by OCI pursuant to Section 9 of
Chapter 611.76 of the Wisconsin Statutes.
     “Commissioner” means the Commissioner of Insurance of the State of
Wisconsin.
     “Contract Rights” means an Owner’s right to receive (i) the insurance
coverage specified in such Owner’s Policy in accordance with the terms and
provisions thereof and (ii) dividends, if any, as and when declared by the Board
in accordance with the terms and provisions of each Owner’s Policy and other
distributions upon liquidation or conversion.
     “Contribution Note” means the contribution note in the principal amount of
$3.5 million issued by SFM to DM.
     “Conversion” means the conversion of SFM from a Wisconsin-domiciled mutual
insurance company into SFS, a Wisconsin-domiciled stock insurance corporation,
pursuant to Section 4m of Chapter 611.76 of the Wisconsin Statutes.





--------------------------------------------------------------------------------



 



     “Conversion Resolutions” has the meaning specified in Section 2.1(a).
     “Demutualization Committee” means the committee of the Board formed in
October 2007 that is comprised of the four members of the Board (Kenneth F.
Maurer, James H. Fasse, Thomas A. Scribner and Lee F. Wilcox) who have no
affiliation with DM and DGI.
     “DGI” means Donegal Group Inc., an insurance holding company organized and
existing under the laws of the State of Delaware.
     “DM” means Donegal Mutual Insurance Company, a mutual fire insurance
company organized and existing under the laws of the Commonwealth of
Pennsylvania.
     “Effective Date” means the date on which the Conversion occurs as provided
in Section 9 of Chapter 611.76 of the Wisconsin Statutes. It is the intent of
SFM that the Effective Date be 12:01 a.m., Central Standard Time, on December 1,
2008.
     “Eligible Policyholder” means a SFM policyholder entitled to such
policyholder’s equitable share in the Value of SFM as determined in accordance
with Section 4m(a) of Chapter 611.76 of the Wisconsin Statutes.
     “Equitable Share” has the meaning specified in Section 4m(a) of
Chapter 611.76 of the Wisconsin Statutes.
     “Hearing” means the public hearing to be held by OCI to present evidence
and argument relevant to the fairness and equity of this Plan as specified in
Section 6(a) of Chapter 611.76 of the Wisconsin Statutes.
     “In Force” means a Policy that was in effect on a given date. This
determination is made in accordance with Section 6.3 and is based on SFM’s
records.
     “Note Purchase Agreement” means the Contribution Note Purchase Agreement
dated as of December 27, 2006 between SFM and DM.
     “OCI” means the Office of the Commissioner of Insurance of the State of
Wisconsin, or such governmental officer, body or authority as becomes the
primary regulator of SFM and SFS under applicable Wisconsin law.
     “Owner” means the Person or Persons who, as determined by the records of
SFM, the Restated Articles of Incorporation of SFM and the Amended and Restated
Bylaws of SFM, were holders of an In Force Policy on April 30, 2008 or who paid
premiums to SFM within the five years prior to April 30, 2008 and as further
specified or determined in accordance with Section 6.2.
     “Ownership Interest” means a Person’s rights as an Owner. These rights
include all rights arising prior to the Effective Date under the Restated
Articles of Incorporation of SFM

-2-



--------------------------------------------------------------------------------



 



and the Amended and Restated Bylaws of SFM and as otherwise provided under
Wisconsin law through ownership or issuance of a Policy or Policies by SFM,
excluding Contract Rights and any other right or interest conferred solely by
and under the terms and conditions of a Policy. Such Ownership Interest rights
include (i) Voting Rights and (ii) any rights of an Owner to the return of the
surplus of SFM that may exist with regard to the surplus not apportioned or
declared by the Board as divisible surplus, including rights of an Owner to a
distribution of such surplus in dissolution or conversion proceedings under
Chapter 611 of the Wisconsin Statutes.
     “Person” means an individual, corporation, limited liability company, joint
venture, partnership, association, trust, trustee, unincorporated entity or any
other form of organization or government or any department or agency thereof. A
Person who is the Owner of Policies in more than one legal capacity, e.g., a
trustee under separate trusts, shall be deemed to be a separate Person in each
such capacity.
     “Plan” means this Plan of Conversion of SFM submitted to OCI pursuant to
Section 4m of Chapter 611.76 of the Wisconsin Statutes as it may be amended from
time to time or withdrawn in accordance with Section 7.3.
     “Policy” has the meaning specified in Section 6.1.
     “Policyholders Information Statement” means the document summarizing this
Plan and containing information relevant to the Hearing, the Special Meeting and
the Conversion that will be mailed to the Voting Policyholders in connection
with the notice required by Section 6 of Chapter 611.76 of the Wisconsin
Statutes.
     “SFM” means the Wisconsin-domiciled mutual insurance company named
Sheboygan Falls Mutual Insurance Company.
     “SFS” means Sheboygan Falls Insurance Company as reorganized as and
converted to the Wisconsin-domiciled stock insurance corporation named Sheboygan
Falls Insurance Company.
     “Special Meeting” has the meaning specified in Section 4.1(a).
     “Value” has the meaning specified in Section 5.1(a).
     “Voting Policyholder” means the policyholders entitled to vote at the
Special Meeting in accordance with Section 8 of Chapter 611.76 of the Wisconsin
Statutes.
     “Voting Right” means the right of the holder of an In Force Policy to vote
for the election of directors of SFM at the annual meeting of policyholders and
to vote on other matters pursuant to the Restated Articles of Incorporation of
SFM and the Amended and Restated Bylaws of SFM.

-3-



--------------------------------------------------------------------------------



 



ARTICLE II
THE CONVERSION
     2.1 The Conversion.
          (a) The Board approved resolutions determining that the Conversion is
in the best interests of the current and future policyholders of SFM and
specifying the reasons therefor and the purposes of the Conversion, and the
manner in which the Conversion is expected to benefit the policyholders at a
meeting duly called and held on April 30, 2008 (the “Conversion Resolutions”).
          (b) Under this Plan, SFM shall convert into SFS, a Wisconsin-domiciled
stock insurance corporation and all Ownership Interests shall terminate on the
Effective Date. Upon the Conversion, each Eligible Policyholder shall have the
right to receive cash in an amount equal to the Equitable Share of such Eligible
Policyholder in the Value of SFM.
          (c) While the Ownership Interests shall terminate and be extinguished
upon the Effective Date, the Conversion in and of itself shall not, in any way,
alter the Contract Rights, including but not limited to, the premiums due in
respect of a Policy that is In Force, reduce the benefits under a Policy that is
In Force or otherwise diminish the obligations of SFS as the successor to SFM to
the holders of In Force Policies.
     2.2 Conditions Precedent. The effectiveness of the Conversion and the
Acquisition shall be subject to the satisfaction, or waiver by DM and SFM if
legally permitted, of the following conditions in each case in accordance with
applicable provisions of Chapter 611.76 of the Wisconsin Statutes:
          (i) the approval of the Conversion and other transactions that are
contemplated by this Plan by OCI;
          (ii) the approval of this Plan by the Voting Policyholders of SFM; and
          (iii) DGI shall have made the payments and the contributions to SFS in
accordance with subsections (b) and (c) of Section 5.4.
ARTICLE III
ACTIONS BY SHEBOYGAN FALLS MUTUAL
     3.1 Application. SFM shall file an Application with OCI requesting approval
of the Conversion and the other transactions contemplated by this Plan. The
Application shall include the following:
          (a) the Conversion Resolutions certified by the Secretary of SFM;

-4-



--------------------------------------------------------------------------------



 



          (b) this Plan;
          (c) the form of notice of the Hearing;
          (d) the form of notice of the Special Meeting;
          (e) the form of proxy to be solicited from the Voting Policyholders
with respect to the Conversion;
          (f) the Policyholders Information Statement to be mailed to the Voting
Policyholders;
          (g) a Form D Statement filing with respect to the exchange of the
Contribution Note for the shares of SFS;
          (h) the proposed Articles of Incorporation of SFS;
          (i) the proposed Bylaws of SFS;
          (j) a projection of the planned or anticipated financial situation of
SFS for five years after the Conversion; and
          (k) any other information or documentation required or requested by
OCI to make the findings required by Section 5(c) of Chapter 611.76 of the
Wisconsin Statutes.
     3.2 Notice of the Hearing.
          (a) SFM, at its expense, shall mail written notice of the Hearing, in
a form satisfactory to OCI, by first-class mail, postage prepaid, to each Voting
Policyholder at the address of such Voting Policyholder as it appears in the
books of SFM, except in instances where mailing of notice is not feasible as
determined by OCI, and other interested persons as determined by OCI, not less
than 10 nor more than 30 days prior to the date of the Hearing. Such notice
shall be accompanied or preceded by the Policyholders Information Statement
containing information relevant to the Hearing and the Conversion, including the
time, date, place and purpose of the Hearing, all of which shall be in a form
satisfactory to OCI.
          (b) SFM shall also post the notice of the Hearing, the form of proxy
and the Policyholders Information Statement on SFM’s website. Such website
posting shall be made not later than the date of mailing of the written notice
of the Hearing and shall be in a form satisfactory to OCI.
ARTICLE IV
APPROVAL BY VOTING POLICYHOLDERS
     4.1 Policyholder Vote.

-5-



--------------------------------------------------------------------------------



 



          (a) If OCI approves this Plan, promptly thereafter, SFM shall hold a
special meeting of its Voting Policyholders (the “Special Meeting”) as required
by Section 8 of Chapter 611.76 of the Wisconsin Statutes. At the Special
Meeting, the Voting Policyholders shall be entitled to vote on the proposal to
approve the Conversion and the other transactions contemplated by this Plan.
Each Voting Policyholder shall be entitled to vote by proxy or in person at the
Special Meeting.
          (b) The Conversion and the other transactions contemplated by this
Plan are subject to approval by the affirmative vote of not less than two-thirds
of the votes of the Voting Policyholders cast thereon by proxy or in person at
the Special Meeting.
          (c) Each Voting Policyholder shall be entitled to one vote, regardless
of the number of Policies or amount of insurance held by or issued to such
Voting Policyholder. Two or more Persons who are the Owners of a single Policy
and who are one Owner shall be deemed one Voting Policyholder for purposes of
voting and shall collectively be entitled to one vote as provided in the Amended
and Restated Bylaws of SFM.
     4.2 Notice of Special Meeting.
          (a) SFM shall, at its expense, mail notice of the Special Meeting by
first-class mail, postage prepaid, to all Voting Policyholders as provided in
this Plan. The notice shall set forth the purposes of the Special Meeting and
the time, date and place of the Special Meeting, and shall enclose a form of
proxy for each Voting Policyholder. Such notice and proxy shall be mailed to the
address of each Voting Policyholder as it appears in the records of SFM, except
in instances where mailing of notice is not feasible as determined by OCI. Such
notice period for the Special Meeting may run concurrently with the notice
period for the Hearing as provided in Section 3.2.
          (b) Such notice of the Special Meeting shall be accompanied by the
Policyholders Information Statement, which shall contain information relevant to
the Special Meeting, including a copy of this Plan and other explanatory
information, all of which shall be in a form satisfactory to OCI.
          (c) SFM shall post the notice of the Special Meeting and the
Policyholders Information Statement on SFM’s website. Such posting shall be made
not later than the first mailing of the written notice of the Special Meeting
and shall be in a form satisfactory to OCI.
ARTICLE V
THE CONVERSION
     5.1 Effect of the Conversion.
          (a) On the Effective Date and subject to the satisfaction of the
conditions precedent in Section 2.2, SFM shall be converted from a mutual
insurance company into a

-6-



--------------------------------------------------------------------------------



 



stock insurance corporation in accordance with Section 9 of Chapter 611.76 of
the Wisconsin Statutes, and each Eligible Policyholder, as compensation for the
extinguishment of such Eligible Policyholder’s Ownership Interests in SFM as of
the Effective Date, shall receive an amount in cash equal to the Equitable Share
of such Eligible Policyholder in the value of SFM as determined by the Appraisal
Committee as of the Effective Date of the Conversion as provided in Section 4m
of Chapter 611.76 of the Wisconsin Statutes after the payment of all costs
incurred by SFM in connection with this Plan (the “Value”). The payment to each
Eligible Policyholder shall be determined by the ratio that the net premiums
such Eligible Policyholder has properly and timely paid to SFM on insurance
policies in effect during the five years immediately preceding April 30, 2008
bears to the total net premiums received by SFM by all Eligible Policyholders
during that five-year period times the Value.
          (b) SFM shall file the Amended and Restated Articles of Incorporation
of SFS in the form of Appendix A to this Plan and the Amended and Restated
Bylaws of SFS in the form of Appendix B to this Plan with OCI no later than the
day before the Effective Date.
     5.2 Effectiveness of this Plan.
          (a) The Effective Date of this Plan shall be the date on which OCI
issues a Certificate of Authority to SFS pursuant to Section 9 of Chapter 611.76
of the Wisconsin Statutes.
          (b) Upon the Effective Date:
               (i) SFM shall become a stock insurance corporation by operation
of Chapter 611 of the Wisconsin Statutes.
               (ii) All Ownership Interests shall terminate and be extinguished
and the Eligible Policyholders shall be entitled to receive in exchange therefor
the cash payment provided in Section 5.3(a).
               (iii) The Articles of Incorporation of SFS in the form of
Appendix A to this Plan shall become effective.
               (iv) The Bylaws of SFS in the form of Appendix B to this Plan
shall become effective.
               (v) SFS shall be a continuation of SFM and the Conversion shall
not annul or modify any of SFM’s existing suits, contracts or liabilities,
except as expressly provided in this Plan. All rights, franchises and interests
of SFM in and to property, assets and other interests shall be transferred by
operation of law and vest in SFS, and SFS shall, by operation of law, assume all
obligations and liabilities of SFM other than those terminated and extinguished
by the effectiveness of this Plan. Appropriate changes to reflect the Conversion
shall also be made to the insurance policies and other forms to be used by SFS.

-7-



--------------------------------------------------------------------------------



 



In all other respects, the terms and conditions of the SFM policies will remain
substantially unchanged.
               (vi) SFS shall exercise all rights and powers and shall perform
all duties conferred or imposed by law on insurance corporations writing the
classes of insurance written by it, and shall retain its rights and contracts
existing before the Conversion, subject to the express provisions of this Plan.
               (vii) The directors and officers of SFM immediately prior to the
Effective Date shall continue in office as the initial directors and officers of
SFS until their respective successors are elected or appointed pursuant to the
Amended and Restated Articles of Incorporation in the form of Appendix A to this
Plan and the Amended and Restated Bylaws of SFS in the form of Appendix B to
this Plan or until their earlier resignation, removal or death.
     5.3 Payment of Equitable Share of the Value to the Eligible Policyholders.
          (a) The Equitable Share of the Value to be paid to the Eligible
Policyholders in exchange for the termination and extinguishment of their
Ownership Interests shall be a one-time cash payment. This cash payment will be
made by SFS to the Eligible Policyholders within 75 days after SFM has received
a Form W-9 from such Eligible Policyholder, unless OCI approves a later date.
          (b) OCI retained StoneRidge Advisors, LLC, an independent investment
banking firm, to assist the Appraisal Committee in its determination of the
Value of SFM and approved the retention by SFM of North Avenue Associates as an
independent real estate appraiser, to assist the Appraisal Committee in its
determination of the fair market value of the real estate owned by SFM.
     5.4 Acquisition of Capital Stock by DGI.
          (a) On the Effective Date, DGI will purchase the Contribution Note
from DM, and DM will sell the Contribution Note to DGI, for the principal amount
thereof and the accrued but unpaid interest thereon. DGI will thereupon exchange
the Contribution Note and the accrued but unpaid interest thereon for the
issuance to DGI of one share of common stock, par value $1.00 per share, of the
authorized capital stock of SFS for each $1.00 of the principal amount of, and
accrued interest on, the Contribution Note, and DGI will return the Contribution
Note to SFS marked “cancelled.”
          (b) On the Effective Date, DGI will make an additional capital
contribution to SFS so that SFS’s surplus, after the payment of the Value to the
Eligible Policyholders as set forth in Section 5.3 and conversion of the
Contribution Note as contemplated in Section 5.4(b), shall be no less than
$10.5 million.

-8-



--------------------------------------------------------------------------------



 



          (c) On the Effective Date, DGI shall assume and be bound by the
covenants of DM set forth in Section 5.9 of the Note Purchase Agreement to the
same extent as if DGI had been an original party to the Note Purchase Agreement
in lieu of DM.
ARTICLE VI
POLICIES
     6.1 Policies. For the purposes of this Plan, the term “Policy” means each
original insurance policy that has been issued or assumed by SFM.
     6.2 Determination of Ownership. The Owner of any Policy as of any date
specified in this Plan shall be determined by SFM on the basis of its records as
of such date in accordance with the following provisions:
          (a) The Owner of a Policy shall be the holder of the Policy as shown
in the records of SFM, as described with greater particularity in the remainder
of this Section 6.2.
          (b) If an individual Policy contains ownership provisions and an Owner
is named therein, then the Owner is the Person named as such in the Policy as
shown in the records of SFM.
          (c) If an individual Policy does not contain ownership provisions, or
contains such provisions but an Owner is not named therein, the owner of the
property insured by the Policy, as shown in the records of SFM, shall be the
Owner.
          (d) Except as otherwise set forth in this Article VI, the identity of
the Owner of a Policy shall be determined without giving effect to any interest
of any other Person in such Policy.
          (e) In any situation not expressly covered by the foregoing provisions
of this Section 6.2, the policyholder, as reflected on the records of, and as
determined in good faith by, SFM shall, subject to the contrary decision of OCI
pursuant to Section 6.2(g), conclusively be presumed to be the Owner of such
Policy for purposes of this Section 6.2, and, except for administrative errors,
SFM shall not be required to examine or consider any other facts or
circumstances.
          (f) The mailing address of an Owner as of any date for purposes of
this Plan shall be the Owner’s last known address as shown in the records of SFM
as of such date.
          (g) Any dispute as to the identity of the Owner of a Policy or the
right to vote on this Plan or receive the one-time cash payment shall be
resolved in accordance with the foregoing and such other procedures as may be
acceptable to OCI.

-9-



--------------------------------------------------------------------------------



 



     6.3 In Force. A Policy shall be deemed to be In Force as of any date for
the purposes of this Plan if, as shown in SFM’s records:
          (a) As of such date, such Policy has been issued and remains in
effect;
          (b) As of such date, such Policy has been terminated but the effective
date of the termination is subsequent to such date;
          (c) As of such date, SFM has received an application, complete on its
face, together with all required underwriting information and payment of the
full initial premium for a Policy with an inception date on or before such date
and such Policy has not terminated or been terminated with a date of termination
effective prior to such date; or
          (d) A binder for a Policy with an inception date on or before such
date has been issued, even though full consideration for the Policy has not yet
been received by SFM and the binder has not terminated or been terminated with a
date of termination effective prior to such date.
Any policy referred to in clauses (c) and (d) shall be deemed In Force if such
Policy is issued as applied for and delivered in accordance with the terms of
the application or binder.
ARTICLE VII
ADDITIONAL PROVISIONS
     7.1 No Compensation to Directors, Officers, Agents and Employees. No
director, officer, agent or employee of SFM shall receive any fee, commission or
other valuable consideration whatsoever from SFM or SFS, other than their usual
salary and compensation, for in any manner aiding, promoting or assisting in the
Conversion, except as provided for herein or as approved by OCI.
     7.2 Notices. If SFM complies substantially and in good faith with the
requirements of this Plan and applicable provisions of the Wisconsin Statutes
with respect to the giving of any required notice to the Voting Policyholders,
its failure in any case to give such notice to any Person or Persons entitled
thereto shall not impair the validity of the actions and proceedings taken under
this Plan or Chapter 611 of the Wisconsin Statutes or entitle such Person to any
injunctive or other equitable relief with respect thereto.
     7.3 Amendment or Withdrawal of this Plan. At any time prior to the
Effective Date, the Board may, upon the recommendation of the Demutualization
Committee, withdraw or, with OCI’s approval, amend this Plan. Nothing herein
shall be construed to prevent SFM from amending its Restated Articles of
Incorporation and Amended and Restated Bylaws in accordance with their
respective terms and applicable law.

-10-



--------------------------------------------------------------------------------



 



     7.4 Corrections. SFM may, until the Effective Date, by an instrument
executed by its President, attested by its Secretary under its corporate seal
and submitted to OCI, make such modifications to this Plan as are appropriate to
correct errors, clarify existing items or make additions to correct manifest
omissions in this Plan.
     7.5 Costs and Expenses; Indemnification.
          (a) All reasonable costs incurred by SFM related to this Plan and the
transactions that are a part of the Conversion, including, without limitation,
those costs attributable to the use of outside advisors by SFM, the
Demutualization Committee, the Appraisal Committee, including the reasonable
compensation of its members if so authorized by OCI, and OCI, shall be borne by
SFM and such costs shall be subtracted from the value determined by the
Appraisal Committee.
          (b) SFM shall also indemnify each member of the Appraisal Committee
and shall hold each such member harmless against any threatened or actual claim,
action, suit, proceeding or investigation, whether civil, criminal or
investigative, in which such member is or is threatened to be made a party based
in whole or in part out of, or pertaining to (i) the fact that member is or was
a member of the Appraisal Committee or (ii) the Plan or any transaction
contemplated by this Plan.
     7.6 Interpretation of this Plan. Subject to the provisions of Chapter 611
of the Wisconsin Statutes and, absent a contrary determination from OCI, the
Chief Executive Officer of SFM or his designee shall have the power to interpret
and construe this Plan and to determine all questions of eligibility, status and
rights of Policies, Owners, Ownership Interests, Voting Policyholders, Eligible
Policyholders and others. SFM recognizes that unforeseen circumstances may occur
and questions may arise that are not specifically addressed by any provision of
this Plan or applicable Wisconsin law, and the Chief Executive Officer of SFM or
his designee shall have the right to resolve such questions when they do arise,
absent a contrary determination by OCI. The determination of the Chief Executive
Officer of SFM or his designee in all matters described in this Section 7.6
within his province shall be binding and conclusive.
     7.7 Governing Law. The terms of this Plan shall be governed by and
construed in accordance with the laws of the State of Wisconsin.
     IN WITNESS WHEREOF, SFM, by authority of the Board, has caused this Plan to
be duly executed as of this 14th day of October, 2008.

-11-



--------------------------------------------------------------------------------



 



            SHEBOYGAN FALLS MUTUAL
INSURANCE COMPANY
      By:   /s/ Lee F. Wilcox       Lee F. Wilcox, President             

-12-